      Case 2:18-cv-01012-KWR-KRS Document 13 Filed 07/01/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


EUGENE FERRI,

       Plaintiff,

v.                                                          Case No. 18-cv-1012 KWR-KRS

NEW MEXICO DEPARTMENT
OF CORRECTIONS, et al,

       Defendants.


                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court following Plaintiff Eugene Ferri’s failure to file an

amended civil rights complaint as directed. Ferri is incarcerated and proceeding pro se. For the

reasons below, the Court will dismiss this case without prejudice.

                                           BACKGROUND

        Ferri’s original complaint raised various constitutional claims stemming from a prison-

wide property audit at the Lea County Correctional Facility (LCCF). (Doc. 1). The audit, or

“shake-down” occurred in January or February of 2018. (Doc. 1 at 8, 34). Inmates were required

to send certain items home if they exceeded limits created by the New Mexico Department of

Corrections (NMDOC). Id. at 34-35, 112. The original, 133-page complaint raised three claims

under 42 U.S.C. § 1983. Ferri argued prison officials: (Count 1) violated the due process clause

through the arbitrary revocation of property; (Count 2) mishandled the grievance process; and

(Count 3) violated his equal protection rights. (Doc. 1 at 112).

       By a ruling entered April 22, 2020, the Court screened the original complaint pursuant to

28 U.S.C. § 1915A and determined it failed to state a cognizable claim. (Doc. 9). Consistent
      Case 2:18-cv-01012-KWR-KRS Document 13 Filed 07/01/20 Page 2 of 5



with Reynoldson v. Shillinger, 907 F.2d 124, 126 (10th Cir. 1990), the Court directed Ferri to file

an amended complaint by May 22, 2020. In addition to describing the defects in the original

pleading, the ruling set forth the pleading standards for each claim and provided guidance on

naming the proper defendants. The ruling also warned that “[i]f Ferri declines to timely file an

amended complaint, … the Court will dismiss the case without further notice.” (Doc. 9 at 10-11).

       Ferri did not timely amend. Instead, he filed a motion for extension of time on May 21,

2020, the day before the amendment deadline. (Doc. 10). Ferri alleged the thirty-day deadline

was unfair based on his limited access to the law library. He requested a “minimum 30 day

response [period] from [the] Date ? these restrictions are revoked!” (Doc. 10 at 1) (punctuation

in original). The Court found good cause to grant an extension but denied Ferri’s request to make

it open-ended. (Doc. 11) (Extension Order). The Court extended the deadline to file an amended

complaint through June 26, 2020, i.e., thirty days from the entry of the Extension Order.

       Ferri failed to timely comply with the Extension Order, again opting to file a motion for

extension of time on the day before the extended amendment deadline. (Doc. 12). The second

motion for extension alleges the prison has remained on “tier time,” with “No Projected

termination date.” Id. at 1 (emphasis in original). Ferri also contends he has no access to the law

library, and that he experienced several lockdowns. Id. As with the first motion, Ferri insists

that the extended deadline must be open-ended, and must begin to run a “minim[um of] 30 days

from the actual date facility restrictions terminate.” Id.

       The Court will consider whether it is more appropriate to dismiss the complaint without

prejudice to refiling, rather than overlooking the second failure to timely amend.




                                                 2
      Case 2:18-cv-01012-KWR-KRS Document 13 Filed 07/01/20 Page 3 of 5



                                             DISCUSSION

       Fed. R. Civ. P. 41(b) allows involuntary dismissal of an action “[i]f the plaintiff fails to

prosecute or to comply with ... a court order.” Fed. R. Civ. P. 41(b). The Court may also dismiss

actions sua sponte for failure to prosecute. See Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th

Cir. 2003) (Rule 41(b) has long been construed to let courts dismiss actions sua sponte when

plaintiff fails to prosecute or comply with orders); Bills v. United States, 857 F.2d 1404, 1405

(10th Cir. 1988) (recognizing dismissal for failure to prosecute as “standard” way to clear

“deadwood from the courts’ calendars” when prolonged and unexcused delay by plaintiff). If the

dismissal is without prejudice, “a district court may, without abusing its discretion, enter … [a

dismissal order] without attention to any particular procedures.” Nasious v. Two Unknown

B.I.C.E. Agents at Araphoe County Justice Ctr., 492 F.3d 1158, 1162 (10th Cir. 2007). If the

dismissal is with prejudice, or if the statute of limitations has expired on the dismissed claims,

courts must consider certain criteria including prejudice, culpability, and advance warnings. Id.

(collecting cases).

       Dismissal without prejudice is an option here because Ferri’s claims would not be time-

barred if filed anew. Section § 1983 violations occurring in New Mexico are governed by the

three-year personal injury statute of limitations contained in N.M.S.A. § 37-1-8 (1978). See

Varnell v. Dora Consol. Sch. Dist., 756 F.3d 1208, 1212 (10th Cir. 2014); McCarty v. Gilchrist,

646 F.3d 1281, 1289 (10th Cir. 2011) (The statute of limitations under § 1983 “is dictated by the

personal injury statute of limitations in the state in which the claim arose.”). The original

complaint indicates that all claims stem from the property audit that occurred at LCCF in January

or February of 2018. (Doc. 1). The statute of limitations will therefore not expire until January


                                                3
      Case 2:18-cv-01012-KWR-KRS Document 13 Filed 07/01/20 Page 4 of 5



2021, at the earliest. The only practical consequence of dismissal without prejudice is that Ferri

will have to refile the case before that time.

       The Court finds such consequence is appropriate under the circumstances. Ferri has had

70 days from entry of the screening ruling to amend his civil rights complaint. The ruling

specifically warned that the failure to timely amended would result in dismissal. (Doc. 9 at 10-

11). Nevertheless, Ferri refuses to commit to specific filing deadline and maintains the extension

must be open-ended and tied to the end of his prison’s tier-time restrictions, which the Court has

no way of tracking. (Docs. 10, 12).      The Court is not convinced that granting another extension

(thirty days, for example) would prompt Ferri to prosecute this case. Moreover, the motions for

extension give no indication of what information, if any, Ferri wishes to research before submitting

an amended pleading. Id. The screening ruling set out the legal standard for each claim and

explained that pro se litigants must only submit a short and plain statement for the grounds for

relief. (Doc. 9).

       For these reasons, the Court will deny the second motion for extension of time (Doc. 12)

and dismiss Ferri’s prisoner civil rights action without prejudice. See, e.g., Johnson v. Dash, 656

Fed. App’x 431, 433 (10th Cir. 2016) (finding no abuse of discretion where district court denied

second request for extension based on inmate’s “limited library time,” as inmate had “ample time

to familiarize himself with the issues and authorities”). Because a Rule 41 order is not a dismissal

on the merits, this ruling will not count as a “strike” under the three-strikes rule governing civil

prisoner complaints. See 28 U.S.C. § 1915(g) (Prisoners generally cannot proceed in forma

pauperis if three prior prison-complaints were dismissed as frivolous, malicious, or for failure to

state a claim). If Ferri wishes to pursue his claims stemming from the 2018 property audit, he


                                                 4
      Case 2:18-cv-01012-KWR-KRS Document 13 Filed 07/01/20 Page 5 of 5



should file another complaint before the statute of limitations expires in January 2021. The Court

will direct the Clerk’s Office to mail Ferri a form civil rights complaint and a form in forma

pauperis motion, should he wish to refile the claims.

       IT IS ORDERED that Ferri’s Second Motion for Extension of Time to Amend Complaint

(Doc. 12) is DENIED.

         IT IS FURTHER ORDERED that Ferri’s Prisoner Civil Rights Action (Doc. 1) is

DISMISSED without prejudice pursuant to Fed. R. Civ. P. 41(b); and the Court will enter a

separate judgment disposing of this civil case.

       IT IS FURTHER ORDERED that the Clerk’s Office shall MAIL Ferri a form § 1983

complaint and a form in forma pauperis motion, should he wish to refile his claims.




                                                  5
